EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The amendment below was indicated by Applicant for paragraph [0091] in the response filed 02/09/21; however the intended paragraph was actually [0095].

The application has been amended as follows: 
Replace paragraph [0095] of the specification with the following:
FIG. 5F shows a rear view of a TCD 500 with pluralities of linked pressurized air sources (“stacks”)(501, 502, 503, 504) in use. The arrangement of the stacks is in a similar manner to what is shown in FIG. 2C.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144.  The examiner can normally be reached on 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637